Exhibit 10.1

 





RETIREMENT AGREEMENT AND GENERAL RELEASE

 

This Retirement Agreement and General Release (this “Agreement”) is made and
entered into by and between Piedmont Office Realty Trust, Inc. (“Employer”) and
Donald A. Miller (“Executive”).

 

WHEREAS, Executive’s employment with Employer will end on June 30, 2019, as the
result of Executive’s retirement (the “Retirement Date”).

 

NOW, THEREFORE, in consideration of the covenants and agreements set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties to this Agreement, intending to be
legally bound, covenant and agree as follows.

 

1.Retirement. Effective on the Retirement Date, Executive’s status as an
employee of Employer shall cease in its entirety. On and after the Retirement
Date, Executive will not hold himself out as an employee, agent, or authorized
representative of Employer, and shall not negotiate or enter into any agreements
on behalf of Employer, or otherwise attempt to bind Employer. Pursuant to the
terms of Executive’s employment agreement dated February 2, 2007, and amended on
September 8, 2011 (the “Employment Agreement”), Employer will pay Executive the
following amounts in connection with Executive’s retirement:

 

(i)any accrued but unpaid Base Salary (as defined in the Employment Agreement)
through the Retirement Date;

 

(ii)a payment in respect of unpaid, but accrued and unused vacation/PTO through
the Retirement Date in accordance with Employer’s vacation/PTO policy;

 

(iii)any Annual Bonus (as defined in the Employment Agreement) earned but unpaid
as of the Retirement Date for any previously completed fiscal year;

 

(iv)reimbursement for any unreimbursed business expenses properly incurred by
Executive through the Retirement Date; and

 

(v)A payment of a portion of each award under the Piedmont Office Realty Trust,
Inc. Long-Term Incentive Program (“LTIP”) described below for the applicable
performance cycle based on Employer’s total shareholder return (“TSR”) relative
to the TSR of the companies in the Employer’s Peer Group (as set forth in the
LTIP) determined as of the Retirement Date. The percentage of each Target Amount
(as defined below) earned will then be multiplied by a fraction, the numerator
of which equals the number of days during the applicable performance cycle that
Executive was actively employed by Employer and the denominator of which equals
the number of days in the applicable performance cycle. Executive’s outstanding
LTIP awards are the following:

 

a)On May 17, 2018, Executive was granted an award under the LTIP, equal to
72,870 shares of common stock at target (the “2018-2020 Target Amount”), and

 

b)On May 18, 2017, Executive was granted an award under the LTIP equal to 58,466
shares of common stock at target (the “2017-2019 Target Amount”).

 



 

 

 

Items (i) through (v) above are collectively referred to as the “Accrued
Benefits”. The Accrued Benefits shall be paid by Employer to Employee in cash
within 30 days after the Retirement Date. Executive acknowledges that other than
the Accrued Benefits, he is not entitled to any additional payments or benefits
under his Employment Agreement.

 

2.Benefits Termination. Except for any Accrued Benefits otherwise set forth in
this Agreement, Executive’s coverage under the benefit plans of Employer and his
participation in and eligibility for any compensation, bonus, or equity plans or
practices of Employer will cease on the Retirement Date. Executive may elect
such insurance continuation or conversion as may be available under the
applicable benefit plan terms and applicable law for the period after the
Retirement Date so long as he makes a valid election for such continuation and
makes the payments necessary for continuation or conversion.

 

3.Retirement Benefits. In exchange for Executive entering into and not revoking
this Agreement and his continued compliance with the terms and conditions of
this Agreement and his other obligations and further contingent upon Executive
executing, delivering and not revoking the Supplemental Release attached hereto
as Exhibit A, Employer will pay or provide to Executive the following additional
benefits:

 

(i)On May 17, 2018, Executive was granted 81,453 time-vested deferred stock
units (“Units”) under the Piedmont Office Realty Trust, Inc. 2007 Omnibus
Incentive Plan (the “Incentive Plan”). Pursuant to this Section 3, any of the
40,727 Units that remain unvested on the Retirement Date shall become fully
vested on the Retirement Date and shall be paid in accordance with the terms of
the award agreement.

 

(ii)On May 18, 2017, Executive was granted 66,066 Units under the Incentive
Plan. Pursuant to this Section 3, any of the 16,517 Units that remain unvested
on the Retirement Date shall become fully vested on the Retirement Date and
shall be paid in accordance with the terms of the award agreement.

 

(iii)Any grant of Units under the Incentive Plan made during 2019 shall become
fully vested on the Retirement Date and shall be paid in accordance with the
terms of the award agreement.

 

(iv)A retirement payment equal to $1,050,000.00 to be paid within 30 days after
the Retirement Date.

 



 2 

 

 

(v)The Employer agrees to pay the entire COBRA premium for Executive’s continued
medical coverage following Executive’s Retirement Date, provided that Executive
makes a valid COBRA election. Executive acknowledges that such benefit
continuation is intended, and shall be deemed, to satisfy the obligations of
Employer and any of its subsidiaries and affiliates to provide continuation of
benefits under COBRA for such period. Executive’s entitlement to benefits
pursuant to this paragraph shall cease if, during such period, Executive is
employed by or otherwise is rendering services to a third party for which
Executive is entitled to receive medical benefits.

 

(vi)A payment of a portion of the Target Amount (as defined in the applicable
award agreement) granted to Executive under the LTIP for the 2019 – 2021
performance cycle based on Employer’s TSR relative to the TSR of the companies
in the Employer’s Peer Group (as set forth in the LTIP) determined as of the
Retirement Date. The portion of the Target Amount will then be multiplied by a
fraction, the numerator of which equals the number of days during such
performance cycle that Executive was actively employed by Employer and the
denominator of which equals the number of days in such performance cycle, and
such portion will be paid to Executive within 30 days after the Retirement Date.

 

Executive acknowledges that in the absence of his executing, and not revoking,
this Agreement, he would not otherwise be entitled to accelerated vesting of the
Units described in this Section 3 (the “Retirement Benefits”).

 

4.Board Service. Employer’s Board of Directors (the “Board”) will include
Executive as a nominee for election to the Board at the 2019 Annual Meeting of
Shareholders, with a term of office expiring at the Employer’s 2020 Annual
Meeting of Shareholders or until his successor is duly elected and qualified
(the “2019 Term”). Executive will not stand for re-election following the 2019
Term. Executive will receive pro-rata cash and equity compensation for his
service as a non-employee director for the period from the Retirement Date
through the end of the 2019 Term based on Employer’s director compensation
program in effect during the 2019 Term.

 

5.General Release.

 

A.Executive unconditionally, irrevocably and absolutely releases and discharges
Employer, and any and all parent and subsidiary corporations, divisions and
affiliated corporations, partnerships or other affiliated entities of Employer,
past and present, as well as Employer’s past and present employees, officers,
directors, partners, members, shareholders, insurers, employee benefit plans and
fiduciaries, attorneys, agents, successors and assigns (collectively, “Released
Parties”), from all claims related in any way to the transactions or occurrences
between them at any time up to and including the date of Executive’s execution
of this Agreement, to the fullest extent permitted by law, including, but not
limited to, Executive’s employment with Employer, the termination of Executive’s
employment, and all other losses, liabilities, claims, charges, demands and
causes of action, known or unknown, suspected or unsuspected, arising directly
or indirectly out of or in any way connected with Executive’s employment with
Employer that may be released under applicable law (the “Released Claims”). This
release is intended to have the broadest possible application and includes, but
is not limited to, any tort, contract, common law, constitutional or other
statutory claims, including, but not limited to alleged violations of federal,
state or local law (including, without limitation, Title VII of the Civil Rights
Act of 1964, the Americans with Disabilities Act, the Age Discrimination in
Employment Act of 1967, the Family and Medical Leave Act, the Civil Rights Act
of 1866, the Employee Retirement Income Security Act (with respect to unvested
benefits), and all claims for attorneys’ fees, costs and expenses.

 



 3 

 

 

B.Notwithstanding the broad scope of the release set forth in this Section 4.A,
this Agreement is not intended to bar, and the defined term “Released Claims”
does not include, any claims that, as a matter of law, whether by statute or
otherwise, may not be waived, such as claims for workers’ compensation benefits
or unemployment insurance benefits or Executive’s right to provide information
to, participate in a proceeding before, or pursue relief from the National Labor
Relations Board, the Equal Employment Opportunity Commission (the “EEOC”), or
the Securities and Exchange Commission (“SEC”), and other similar federal,
state, or local government agencies (collectively, “Government Agencies”).
Provided, however, that if Executive does pursue an administrative claim that
may not be waived as a matter of law, or such a claim is pursued on Executive’s
behalf, Executive expressly waives Executive’s individual right to recovery of
any type, including monetary damages or reinstatement, for any such claim,
except that this limitation on monetary recovery will not apply to claims for
workers’ compensation, unemployment insurance benefits, or proceedings before
the SEC.

 

C.Employer, on behalf of itself and anyone claiming through it, unconditionally,
irrevocably and absolutely releases and discharges Executive, his heirs,
executors and assigns (the “Executive Parties”) from all claims related in any
way to the transactions or occurrences between them at any time up to and
including the date of Employer’s execution of this Agreement, to the fullest
extent permitted by law, which are known by the General Counsel and/or the Chief
Executive Officer of Employer as of the date of execution of this Agreement (the
“Employer Released Claims”); provided that such released claims shall not
include any claim with respect to which (i) in the case of any civil action or
proceeding, Executive did not act in good faith and in a manner he reasonably
believed to be in or not opposed to the best interests of Employer, or (ii) in
the case of any criminal action or proceeding, Executive had reasonable cause to
believe his conduct was unlawful.

 

D.Executive and Employer acknowledge that they may discover facts or law
different from, or in addition to, the facts or law that they know or believe to
be true with respect to the Released Claims and the Employer Released Claims and
agree, nonetheless, that this Agreement and the release contained in it shall be
and remain effective in all respects notwithstanding such different or
additional facts or the discovery of them.

 



 4 

 

 

E.Executive and Employer declare and represent that they intend this Agreement
to be complete and not subject to any claim of mistake, and that the releases
herein expresses a full and complete release of the Released Claims and Employer
Released Claims and they intend the releases herein to be final and complete.
Executive and Employer execute this Agreement with the full knowledge that the
releases herein cover all Released Claims against the Released Parties, and all
Employer Released Claims against the Executive Parties, to the fullest extent
permitted by law.

 

F.By execution of this Agreement, Executive represents that (a) Executive has
been paid or otherwise received all wages, vacation, bonuses, or other amounts
owed to Executive by Employer, other than those specifically addressed in this
Agreement, and (b) Executive has not been denied any request for leave or
accommodation to which Executive believes Executive was legally entitled, and
Executive was not otherwise deprived of any of Executive’s rights under the
Family and Medical Leave Act, the Americans with Disabilities Act, or any
similar state or local statute.

 

G.Executive does not release any right to indemnification under the charter and
bylaws of Employer, or any of Executive’s rights as a shareholder.

 

6.Covenant Not to Sue. Except as otherwise provided in this Agreement, Executive
and Employer agree that they are precluded from and are waiving all rights to
sue based on the Released Claims and the Employer Released Claims, respectively,
or to obtain equitable, remedial or punitive relief from any or all of the
Released Parties or the Executive Parties of any kind whatsoever based on the
Released Claims or Employer Released Claims, respectively, including, without
limitation, reinstatement, back pay, front pay, attorneys’ fees and any form of
injunctive relief. Executive and Employee represent that, as of the dates of
their respective executions of this Agreement, neither Executive nor Employer,
respectively, have filed any lawsuits, charges, complaints, petitions, claims or
other accusatory pleadings against the other or any of the other Released
Parties or Employer Released Parties, respectively, in any court or with any
governmental agency and, to the best of such party’s knowledge, no person or
entity has filed any such lawsuits, charges, complaints, petitions, claims or
other accusatory pleadings against Employer or Executive or any of the other
Released Parties or Employer Released Parties, Executive and Employer,
respectively, further represent that they have not assigned, or purported to
assign, their right to file any such lawsuits, charges, complaints, petitions,
claims or other accusatory pleadings against the other party or any of the other
Released Parties or Employer Released Parties to any other person or entity.

 

7.Older Workers’ Benefit Protection Act. This Agreement is intended to satisfy
the requirements of the Older Workers’ Benefit Protection Act, 29 U.S.C. sec.
626(f). Executive is advised to consult with an attorney before executing this
Agreement.

 



 5 

 

 

A.ADEA Release and Waiver. By entering into this Agreement, Executive is giving
up important rights, including, but not limited to, any rights and claims that
may exist under the Age Discrimination in Employment Act of 1967, as amended
(the “ADEA”).

 

B.Acknowledgments. Executive acknowledges and agrees that (a) Executive has read
and understands the terms of this Agreement; (b) Executive has been advised in
writing, by this Agreement, to consult with an attorney before executing this
Agreement; (c) Executive has obtained and considered such legal counsel as
Executive deems necessary; and (d) by signing this Agreement, Executive
acknowledges that Executive does so freely, knowingly, and voluntarily.

 

C.Time to Consider. Executive has 21 days to consider whether or not to enter
into this Agreement and return a signed copy to Employer (although Executive may
elect not to use the full 21 day period at Executive’s option). Any change(s)
made to this Agreement by the parties during the 21-day consideration period
will not restart the running of the 21-day consideration period. Employer’s
offer will expire at the end of the 21-day consideration period.

 

D.Revocation Right. For a period of seven (7) calendar days following
Executive’s execution of this Agreement, Executive may revoke this Agreement by
delivering a written notice of revocation to Employer’s Chief Financial Officer,
by 5:00 p.m. EST. This Agreement shall not become effective or enforceable until
the eighth (8th) day after the Executive has signed this Agreement without
having revoked it.

 

E.Effect of Revocation. If Executive exercises Executive’s right to revoke this
Agreement, the Executive shall not be entitled to the Retirement Benefits as
detailed above.

 

F.Preserved Rights of Executive. This Agreement does not waive or release any
rights or claims that arise after the execution of this Agreement by Executive.
In addition, this Agreement does not prohibit Executive from challenging the
validity of this Agreement’s waiver and release of claims under the ADEA.

 

8.Restrictive Covenants. This Agreement does not supersede any prior agreement
or promise between Executive and any of the Released Parties regarding
confidentiality, non-competition, non-disclosure or non-solicitation, and any
and all such agreements and promises shall remain in full force and effect, and
Executive acknowledges and reaffirms his post-employment obligations and other
restrictive covenants that are set forth in the Employment Agreement (Sections
5.1, 5.2, 5.3, 5.4, 5.5, 5.6 and 5.7); provided, however, that notwithstanding
any provision contained in the Employment Agreement, Executive is not restricted
in any way from communicating with Government Agencies or otherwise
participating in any investigation or proceeding that may be conducted by any
Government Agency, including providing documents or other information, without
notice to Employer. If Executive materially breaches Section 5.1, 5.2, 5.4
and/or 5.5 of the Employment Agreement or breaches Section 5.3 of the Employment
Agreement, Executive must repay to Employer the amounts described in Section 3
of this Agreement within 10 days after demand by Employer, and Employer shall be
entitled, upon application to a court of competent jurisdiction, to obtain
injunctive or other relief to enforce such promises and covenants.

 



 6 

 

 

9.No Admissions. By entering into this Agreement, the Released Parties make no
admission that they have engaged, or are now engaging, in any unlawful conduct.
The parties understand and acknowledge that this Agreement is not an admission
of liability and shall not be used or construed as such in any legal or
administrative proceeding.

 

10.Full Defense. This Agreement may be pled as a full and complete defense to,
and may be used as a basis for an injunction against, any action, suit or other
proceeding that may be prosecuted, instituted or attempted by Executive in
breach hereof.

 

11.No Waiver. Any failure or forbearance by Employer or Executive to exercise
any right or remedy with respect to enforcement of this Agreement shall not be
construed as a waiver of Employer’s or Executive’s rights or remedies, nor shall
such failure or forbearance operate to modify this Agreement or such instruments
in the absence of a writing. No waiver of any of the terms of this Agreement
shall be valid unless in writing and signed by both parties to this Agreement.
The waiver by Employer or Executive of any provision of this Agreement shall not
operate or be construed as a waiver of any subsequent breach, nor shall any
waiver operate or be construed as a rescission of this Agreement.

 

12.Successors. The provisions of this Agreement shall inure to the benefit of
Employer, its successors and assigns, and shall be binding upon Employer, its
successors and assigns, and Executive and Executive’s heirs, administrators and
assigns.

 

13.Acknowledgement. The parties represent that they have read this Agreement,
that they understand all of its terms, and that in executing this Agreement they
do not rely and have not relied upon any representations or statements made by
the other with regard to the subject matter, basis, or effect of this Agreement.

 

14.Severability; Modification. Executive and Employer further agree that if any
provision of this Agreement is held to be unenforceable, such provision shall be
considered to be separate, distinct, and severable from the other remaining
provisions of this Agreement, and shall not affect the validity or
enforceability of such other remaining provisions. If this Agreement is held to
be unenforceable as written, but may be made enforceable by limitation, then
such provision shall be enforceable to the maximum extent permitted by
applicable law.

 



 7 

 

 

15.Section 409A. This Agreement is intended to comply with Section 409 of the
Internal Revenue Code of 1986, as amended (“Section 409A”), or an exemption
thereunder and shall be construed and administered in accordance with Section
409A. Notwithstanding any other provision of this Agreement, payments provided
under this Agreement may only be made upon an event and in a manner that
complies with Section 409A or an applicable exemption. Any payments under this
Agreement that may be excluded from Section 409A either as separation pay due to
an involuntary separation from service or as a short-term deferral shall be
excluded from Section 409A to the maximum extent possible. Any payments to be
made under this Agreement upon a termination of employment shall only be made
upon a “separation from service” under Section 409A if and to the extent
required under Section 409A. To the extent that any reimbursement of expenses or
in-kind benefits constitutes “deferred compensation” under Section 409A, (i)
such reimbursement or benefit will be provided no later than December 31 of the
year following the year in which the expense was incurred; (ii) the amount of
expenses reimbursed in one year will not affect the amount eligible for
reimbursement in any subsequent year; and (iii) the right to reimbursement of
expenses or in-kind benefits may not be liquidated or exchanged for any other
benefit. Any provision of this Agreement to the contrary notwithstanding, if the
Executive is deemed to be a “specified employee” (within the meaning of Section
409A), then with regard to any payment or benefit under this Agreement that is
“deferred compensation” (within the meaning of Section 409A) and which is paid
as a result of the Executive’s “separation from service” (within the meaning of
Section 409A), such payment or benefit shall be made or provided at the date
which is the earlier of (A) six (6) months and one (1) day following the date of
the Executive’s separation from service, and (B) the Executive’s death (the
“Delay Period”). Upon the expiration of the Delay Period, all payments and
benefits delayed pursuant to the preceding sentence (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) shall be paid to the Executive in a lump sum without interest, and any
remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.
Whenever payments are to be made in installments, each such installment shall be
deemed to be a separate payment for purposed of Section 409A. The Employer makes
no representation or warranty and shall have no liability to you or any other
person if any provision of this Agreement are determined to constitute deferred
compensation subject to Section 409A, but do not satisfy an exemption from, or
the conditions of, Section 409A.



 

16.Entire Agreement. This Agreement: (i) contains and constitutes the entire
understanding and agreement between them with respect to its subject matter;
(ii) supersedes and cancels any previous negotiations, agreements, commitments,
and writings with respect to that subject matter; (iii) may not be released,
discharged, abandoned, supplemented, changed or modified in any manner except by
a writing of concurrent or subsequent date signed by both parties; and (iv)
shall be construed and enforced in accordance with the laws of the State of
Georgia, without regard to its conflicts of laws provisions.

 



 8 

 

 

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED THEREIN. THE PARTIES HAVE OBTAINED
AND CONSIDERED SUCH LEGAL COUNSEL AS EACH DEEMS NECESSARY TO ENTER INTO THIS
AGREEMENT. WHEREFORE, THE PARTIES HAVE EXECUTED THIS AGREEMENT ON THE DATE(S)
SET FORTH BELOW.

 





  Executive       /s/ Donald A. Miller     Name: Donald A. Miller            
Date: 3/19/19         PIEDMONT OFFICE REALTY TRUST, INC.                   By:
/s/ Frank McDowell     Its: Chairman of the Board         Date: March 19, 2019  



 

 9 

 

 

 

EXHIBIT A

 

SUPPLEMENTAL RELEASES

 

Donald A. Miller (“Executive”) unconditionally, irrevocably and absolutely
releases and discharges Piedmont Office Realty Company, Inc. (“Company”) and any
and all parent and subsidiary corporations, divisions and affiliated
corporations, partnerships or other affiliated entities of Company, past and
present, as well as Company’s past and present employees, officers, directors,
partners, members, shareholders, insurers, employee benefit plans and
fiduciaries, attorneys, agents, successors and assigns (collectively, “Released
Parties”), from all claims related in any way to the transactions or occurrences
between them at any time up to and including the date of Executive’s execution
of this Supplemental Release, to the fullest extent permitted by law, including,
but not limited to, Executive’s employment with Company, the termination of
Executive’s employment, and all other losses, liabilities, claims, charges,
demands and causes of action, known or unknown, suspected or unsuspected,
arising directly or indirectly out of or in any way connected with Executive’s
employment with Company that may be released under applicable law (the “Released
Claims”). This Supplemental Release is intended to have the broadest possible
application and includes, but is not limited to, any tort, contract, common law,
constitutional or other statutory claims, including, but not limited to alleged
violations of federal, state or local law (including, without limitation, Title
VII of the Civil Rights Act of 1964, the Americans with Disabilities Act, the
Age Discrimination in Employment Act of 1967, the Family and Medical Leave Act,
the Civil Rights Act of 1866, the Employee Retirement Income Security Act (with
respect to unvested benefits), and all claims for attorneys’ fees, costs and
expenses.

 

This Supplemental Release is not intended to bar, and the defined term “Released
Claims” does not include, any claims that, as a matter of law, whether by
statute or otherwise, may not be waived, such as claims for workers’
compensation benefits or unemployment insurance benefits or Executive’s right to
provide information to, participate in a proceeding before, or pursue relief
from the National Labor Relations Board, the Equal Employment Opportunity
Commission (the “EEOC”), or the Securities and Exchange Commission (“SEC”), and
other similar federal, state, or local government agencies (collectively,
“Government Agencies”). Provided, however, that if Executive does pursue an
administrative claim that may not be waived as a matter of law, or such a claim
is pursued on Executive’s behalf, Executive expressly waives Executive’s
individual right to recovery of any type, including monetary damages or
reinstatement, for any such claim, except that this limitation on monetary
recovery will not apply to claims for workers’ compensation, unemployment
insurance benefits, or proceedings before the SEC.

 

Employer, on behalf of itself and anyone claiming through it, unconditionally,
irrevocably and absolutely releases and discharges Executive, his heirs,
executors and assigns (the “Executive Parties”) from all claims related in any
way to the transactions or occurrences between them at any time up to and
including the date of Employer’s execution of this Supplemental Release, to the
fullest extent permitted by law, which are known by the General Counsel and/or
the Chief Executive Officer of Employer as of the date of execution of this
Supplemental Release (the “Employer Released Claims”); provided that such
released claims shall not include any claim with respect to which (i) in the
case of any civil action or proceeding, Executive did not act in good faith and
in a manner he reasonably believed to be in or not opposed to the best interests
of Employer, or (ii) in the case of any criminal action or proceeding, Executive
had reasonable cause to believe his conduct was unlawful.

 



 10 

 

 

Executive and Employer acknowledge that they may discover facts or law different
from, or in addition to, the facts or law that they know or believe to be true
with respect to the Released Claims and Employer Released Claims and agree,
nonetheless, that the Supplemental Release shall be and remain effective in all
respects notwithstanding such different or additional facts or the discovery of
them.

 

Executive and Employer declare and represent that they intend this Supplemental
Release to be complete and not subject to any claim of mistake, and that the
release herein expresses a full and complete release of the Released Claims and
intend the release herein to be final and complete. Executive and Employer
execute this Supplemental Release with the full knowledge that the release
herein covers all Released Claims against the Released Parties, and are Employer
Related Claims against the Executive Parties to the fullest extent permitted by
law.

 

By execution of this Supplemental Release, Executive represents that (a)
Executive has been paid or otherwise received all wages, vacation, bonuses, or
other amounts owed to Executive by Employer, other than those specifically
addressed in the Retirement Agreement and General Release, and (b) Executive has
not been denied any request for leave or accommodation to which Executive
believes Executive was legally entitled, and Executive was not otherwise
deprived of any of Executive’s rights under the Family and Medical Leave Act,
the Americans with Disabilities Act, or any similar state or local statute.

 

Executive does not release any right to indemnification under the charter and
bylaws of Employer, or any of Executive’s rights as a shareholder.

 

Except as otherwise provided in this Supplemental Release, Executive agrees that
Executive is precluded from and is waiving all rights to sue based on the
Released Claims or to obtain equitable, remedial or punitive relief from any or
all of the Released Parties of any kind whatsoever based on the Released Claims,
including, without limitation, reinstatement, back pay, front pay, attorneys’
fees and any form of injunctive relief. Executive represents that, as of the
date of Executive’s signing this Supplemental Release, Executive has not filed
any lawsuits, charges, complaints, petitions, claims or other accusatory
pleadings against the Company or any of the other Released Parties in any court
or with any governmental agency and, to the best of Executive’s knowledge, no
person or entity has filed any such lawsuits, charges, complaints, petitions,
claims or other accusatory pleadings against the Company or any of the other
Released Parties on Executive’s behalf. Executive further represents that
Executive has not assigned, or purported to assign, Executive’s right to file
any such lawsuits, charges, complaints, petitions, claims or other accusatory
pleadings against the Company or any of the other Released Parties to any other
person or entity.

 

This Supplemental Release is intended to satisfy the requirements of the Older
Workers’ Benefit Protection Act, 29 U.S.C. sec. 626(f). Executive is advised to
consult with an attorney before executing this Supplemental Release.

 



 11 

 

 

A.ADEA Release and Waiver. By entering into this Supplemental Release, Executive
is giving up important rights, including, but not limited to, any rights and
claims that may exist under the Age Discrimination in Employment Act of 1967, as
amended (the “ADEA”).

 

B.Acknowledgments. Executive acknowledges and agrees that (a) Executive has read
and understands the terms of this Supplemental Release; (b) Executive has been
advised in writing, by this Supplemental Release, to consult with an attorney
before executing this Supplemental Release; (c) Executive has obtained and
considered such legal counsel as Executive deems necessary; and (d) by signing
this Supplemental Release, Executive acknowledges that Executive does so freely,
knowingly, and voluntarily.

 

C.Time to Consider. Executive has 21 days to consider whether or not to enter
into this Supplemental Release and return a signed copy to Employer (although
Executive may elect not to use the full 21 day period at Executive’s option).
Any change(s) made to this Supplemental Release by the parties during the 21-day
consideration period will not restart the running of the 21-day consideration
period. Employer’s offer will expire at the end of the 21-day consideration
period.

 

D.Revocation Right. For a period of seven (7) calendar days following
Executive’s execution of this Supplemental Release, Executive may revoke this
Supplemental Release by delivering a written notice of revocation to the
Employer’s Chief Financial Officer, by 5:00 p.m. EST. This Supplemental Release
shall not become effective or enforceable until the eighth (8th) day after the
Executive has signed this Supplemental Release without having revoked it.

 

E.Effect of Revocation. If Executive exercises Executive’s right to revoke this
Supplemental Release, the Executive shall not be entitled to the Retirement
Benefits as detailed above.

 

F.Preserved Rights of Executive. This Supplemental Release does not waive or
release any rights or claims that arise after the execution of this Supplemental
Release by Executive. In addition, this Supplemental Release does not prohibit
Executive from challenging the validity of this Supplemental Release’s waiver
and release of claims under the ADEA.

 



 12 

 

 

THE PARTIES TO THIS SUPPLEMENTAL RELEASE HAVE READ THE FOREGOING SUPPLEMENTAL
RELEASE AND FULLY UNDERSTAND EACH AND EVERY PROVISION CONTAINED THEREIN. THE
PARTIES HAVE OBTAINED AND CONSIDERED SUCH LEGAL COUNSEL AS EACH DEEMS NECESSARY
TO ENTER INTO THIS SUPPLEMENTAL RELEASE. WHEREFORE, THE PARTIES HAVE EXECUTED
THIS SUPPLEMENTAL RELEASE ON THE DATES SHOWN BELOW.

 

 





  Executive             Name: Donald A. Miller                     Date:        
  PIEDMONT OFFICE REALTY TRUST, INC.           By:       Its:           Date:  
 



 



 13 

